196 P.3d 120 (2008)
223 Or. App. 760
STATE of Oregon, Plaintiff-Respondent,
v.
Ronald Dean BALIUS, Defendant-Appellant.
050834567, A134215.
Court of Appeals of Oregon.
Argued and Submitted August 19, 2008.
Decided November 12, 2008.
Jay Edwards argued the cause and filed the brief for appellant.
M. Ann Boss, Senior Assistant Attorney General, argued the cause for respondent. With her on the brief were Hardy Myers, Attorney General, and Mary H. Williams, Solicitor General.
Before ARMSTRONG, Presiding Judge, and SCHUMAN, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Affirmed. State v. Maiden, 222 Or.App. 9, 191 P.3d 803 (2008).